El Juez Pkesidente Señok Travieso
emitió la opinión del tribunal.
La demanda en este caso contiene 21 causas de ac-ción prácticamente iguales y el total reclamado asciende a $1,009.24, importe de contribuciones pagadas bajo protesta por el demandante. La corte inferior declaró con lugar la excepción previa de falta de cansa de acción, y a solicitud de ambas partes dictó sentencia desestimando la demanda,, *482don costas al demandante, sin incluir honorarios de abogado. Contra dicha sentencia se ha interpuesto el presente recurso de apelación.
Estando envueltas idénticas cuestiones en todas las cau-sas de acción de la demanda, nos limitaremos a discutir la primera de ellas, ya que resuelta ésta, quedarán ipso facto, resueltas las demás.
En la primera causa de acción el demandante, en sínte-sis, alega, que como comerciante dedicado al ramo de com-praventa de efectos eléctricos, celebró un contrato con la JBonce Air Base (Losey Field), institución militar del G-o-Tbierno de los Estados Unidos de América, radicada en el •.término municipal de Juana Díaz, Puerto Rico, y que en ■virtud de dicho contrato compró a la Superior Porcelain Company, de Parkersburg, West Virginia, E. U. A., en 10 de diciembre de 1940, e introdujo en la Isla de Puerto Rico para y a consignación de la Ponce Air Base varios efectos eléc-tricos valorados en total en la suma de $131.63; que dicha mercancía recibida y usada por la Ponce Air Base, una agen-cia militar de los Estados Unidos de América, está exenta del pago de contribución o arbitrio de acuerdo con las leyes federales e insulares; y que no obstante esto, el Tesorero le cobró y él pagó bajo protesta la suma de $8.89, o sea $3.89 por concepto del impuesto, su recargo e intereses hasta ju-nio 12 de 1942, .y $5 en pago de la multa administrativa que se le impuso. Termina la demanda solicitando la devolu-ción de las contribuciones pagadas bajo protesta.
Alega el apelante que la corte inferior erró al declarar con lugar la excepción previa.
 De la opinión de la corte inferior copiamos lo. si-guiente :
“En cuanto a la excepción previa resolvemos que debe declararse con lugar puesto que en el hecho segundo de la primera causa de acción que es idéntica a las demás 20 causas que se alegan, dice que eí demandante tenía un contrato con la Ponce Air Base (Losey *483■Field) pero no se alega que ese contrato hecho por el demandante con la referida base militar de los Estados Unidos de América fuese un contrato a base de costos más honorarios fijos.
“El Tribunal Supremo de Puerto Rico resolvió en el caso de Porto Rico Iron Works v. Buscaglia, Tes., 62 D.P.R. 868: (citando .del sílabo)
‘Las mercancías o efectos que se introduzcan en Puerto Rico y se vendan o traspasen a los Estados Unidos, sus agencias o instru-•mentalidades, incluyendo contratistas a base de costo más honorarios fijos, para ser empleados en obras de ese gobierno' están exentos del pago de arbitrios de acuerdo con la sección 2 de la Ley núm. 158 de 1941 ((1) pág. 949).’
“En este caso no se ha alegado esa naturaleza del contrato exis-tente entre el demandante y la Base Losey Field, por esa razón y con. apoyo de los casos citados por el Tribunal Supremo de 'Puerto Rico en la opinión que antecede, se declara con lugar la excepción previa y se conceden 10 días a la parte demandante para que en-miende su demanda si puede.”
Alega el apelado para sostener su excepción previa y la sentencia dictada por el tribunal inferior que si se alegara en la demanda que el contrato celebrado por el apelante con la Base Aérea era de los denominados de “costo más hono-rarios fijos”, entonces aduciría hechos suficientes para cons-tituir causa de acción.
Alega en contrario el apelante que las referidas mercan-cías están exentas del pago de contribuciones o arbitrios por la Ley de Rentas Internas, por la razón única de haber sido introducidas en Puerto Rico para su venta o traspaso a una agencia o instrumentalidad del Gobierno de los Estados Uni-dos de América, siendo innecesario alegar en la demanda que el comprador de las mismas, que luego las enajenara a favor de la referida entidad, fuera o no un contratista a base de costo más honorarios fijos (cost plus fixed fee contractor). Ambas partes contendientes descansan sus respectivas ale-gaciones en los preceptos de la sección 2 de la Ley núm. 158 de 13 de mayo de 1941 ((1) pág. 949). Dicha sección lee como sigue:
*484"Sección 2. — Existiendo nna emergencia con respecto a las obras de Defensa Nacional en Puerto Picó, se dispone que, a partir de la vigencia de esta Ley y durante el término de un año, todo artículo, efecto o mercancía fabricada o introducida en Puerto Rico, que se venda o traspase a los Estados Unidos de América, sus agencias e instrumentalidades, incluyendo contratistas a base de costo más hono-rarios fijos (cost-plus-fixed fee contractors) para su empleo en obras del Gobierno de los Estados Unidos, queda por la presente exenta del pago de cualquier contribución por concepto de arbitrios que se haya impuesto bajo las disposiciones de cualquier ley vigente en Puerto Rico; Disponiéndose, que el Tesorero de Puerto Rico queda por la presente facultado- para devolver, y se le ordena que de-vuelva, cualquier arbitrio que después del 7 de abril de 1941 se haya pagado al Tesoro Insular sobre cualquier artículo, efecto o mercancía vendida o traspasada a los Estados Unidos de América, sus agencias e instrumentalidades, incluyendo contratistas a base de costo más ho-norarios fijos (cost-plus-fixed fee contractors), y que haya sido em-pleada en alguna obra del Gobierno de los Estados Unidos." (Bas-tardillas nuestras.)
.En el caso de Porto Rico Iron Works v. Buscaglia, Tes., 62 D.P.R. 868, 883, citado por el apelado para sostener su ex-cepción previa a la demanda, la corporación demandante alegó que introdujo en Puerto Rico efectos y mercancías que fueron vendidos y traspasados a Estados Unidos directa-mente o a través de sus agencias o instrumentalidades, ex-cepto algunos que fueron vendidos o traspasados por la de-mandante a McCloskey & Co. para ser usados en contratos que dicha compañía tenía con los Estados Unidos de Amé-rica a base de costo más honorarios fijos (cost plus fixed fee contracts), a pesar de todo lo cual, el demandado o sea el Tesorero de Puerto Rico, sin causa justificada e ilegalmente impuso a la demandante arbitrios .por la introducción de dichos efectos y mercancías, los cuales fueron pagados bajo protesta por la demandante. El demandado, igual que en el caso que ocupa ahora nuestra atención, interpuso excep-ción previa por falta de hechos constituvos de causa de ac-ción, y declarada ésta sin lugar, la corte de distrito, a so-*485licitud del referido demandado, dictó sentencia declarando con lugar la demanda y condenó al demandado al pago de la suma de dinero reclamada más intereses de 6 por ciento sobre dicha cantidad desde la fecha de la interposición de la demanda, más las costas. Contra dicha sentencia el de-mandado interpuso recurso de apelación, y este Tribunal in-terpretando y aplicando la sección 2 de la Ley núm. 158, supra, se expresó así (pág. 884):
"Como se ve, esta sección de la Ley núm. 158 de 1941, demuestra la intención expresa de nuestra Legislatura de eximir, del pago de tributación, durante un año, a todos aquellos artículos, efectos o mercancías fabricados o introducidos en Puerto Rico que se vendieren o traspasaren a los Estados Unidos, sus agencias e instrumentalidades, incluyendo contratistas a base de costo más honorarios fijos, para su empleo en obras del Gobierno de Estados Unidos. Indudablemente las mercancías y efectos introducidos por la demandante enumerados en la séptima causa de acción de la demanda caen de lleno dentro de la exención establecida por dicho estatuto.”
El principal fundamento de la excepción expuesto por el demandado para sostener su tesis es que no siendo el de-mandante un contratista a base de costo más honorarios fijos, debe pagar el arbitrio impuéstole al introducir en la Isla la mercancía que comprara á la Superior Porcelain Co. por ser él un comprador que no puede ampararse en la exención de la Ley, ya que no es el contratista que ésta contempla ni una agencia o instrumentalidad del Gobierno de Estados Unidos. Creemos que la corte inferior erró al interpretar y aplicar la Ley en este caso. Nuestro estatuto es claro y terminante en sus preceptos. Sólo exige para que un artículo o mer-cancía quede exento de tributación que sea fabricado o intro-ducido en Puerto Pico y se venda o traspase a los Estados Unidos de América, sus agencias e instrumentalidades, in-cluyendo contratistas a base de costo más honorarios fijos, para su empleo en obras del Gobierno de los Estados Uni-dos, sin tener en cuenta ningún otro requisito o considera-*486ción. El hecho de que el demandante fuera un comprador de los artículos introducidos en Puerto Rico que fueron tras-pasados luego a la Ponce Air Base (Losey Field), no sujeta a éstos al pago de tributo alguno. Basta solamente su in-troducción y traspaso a la entidad aludida para quedar den-tro de la exención de la ley. Indudablemente los artículos o mercancías introducidos por el demandante que se numeran en las 21 causas de acción de la demanda caen de lleno den-tro de la exención establecida por dicho, estatuto.
 La cuestión a resolver es si de acuerdo con los hechos y la ley el demandante tiene derecho a la' devolución que solicita.
Alega el demandante que el 10 de diciembre de 1940 com-pró a una firma continental e introdujo en Puerto Rico cierta mercancía que se recibió y se usó en una base aérea del Ejér-cito. Sobre dicha mercancía no pagó arbitrios hasta el 12 de junio de 1942, en que lo hizo bajo amenaza de embargo.
El demandante reclama la exención de' dichos arbitrios en virtud de la sección 2 de la Ley núm. 158 de 1941 que dispone que “a partir de la vigencia de esta Ley y durante el término de nn año, todo artículo .... introducida en Puerto Rico, que se venda o traspase a los Estados Unidos de América, sus agencias e instrumentalidades, incluyendo contratistas a base1 de costo-más-honorarios-fijos .... del Gobierno de los Estados Unidos, queda por la presente exenta del pago de cualquier contribución por concepto de arbitrios .... Disponiéndose, que el Tesorero .... queda por la presente facultado para devolver, y se le ordena que devuelva, cualquier arbitrio que después del 7 de abril de 1941 se haya pagado al Tesoro Insular . . . ”.
La parte dispositiva de la sección 2 indudablemente dis-pone que todas las ventas hechas a contratistas en Puerto Rico sobre la base de eosto-más-honorarios-fijos o la intro-ducción en Puerto Rico para uso de tales contratistas que *487ocurran durante el período de nn año a contar desde agosto. de 1941 — fecha de vigencia de la ley — estarán exentas de ar-bitrios. Si la ley no fuera más allá de ese pnnto sería obvio qne la venta envuelta en este caso no estaría exenta, ya qne ocurrió con anterioridad a la aprobación de la ley. >
Sin embargo, la cuestión a dilucidar es la que se refiere aí significado y propósito del Disponiéndose. Si se lee en forma absolutamente literal, la contención tal vez sería en el sentido de qne no importa cuándo se efectuó la venta u ocurrió la introducción — en cualquier época desde 1925 a 1942 — debe efectuarse el reembolso, siempre y cuando que el pago se haga después del 7 de abril de 1941. Sin embargo, suponiendo, sin decidirlo, que aceptáramos esta interpreta-ción literal de la ley, el Disponiéndose a lo más faculta a re-clamar su reembolso al que paga el arbitrio entre abril y agosto. No creemos que pueda ser interpretado en el sen-tido de proveer que el individuo que como aquí vendió a un contratista sobre la base de costo-más-honorarios-fijos con ■ anterioridad a la aprobación de la ley y aunque obligado a pagar el arbitrio inmediatamente no lo pagó hasta junio de 1942, cuando lo hizo bajo protesta debido a la amenaza de embargo, está cobijado por el estatuto.
Existe otra interpretación de la ley que nos ■ lleva al mismo resultado en este caso. Si la parte dispositiva de la ley y el Dispoméndose se leen conjuntamente y se tiene en mente el propósito de la ley, se podría argumentar con-vincentemente que la exención sólo cubre las ventas efectua-das después de agosto de 1941 y que la fecha en abril fué seleccionada para permitirle obtener su reembolso al impor-tador que importó mercancía entre abril y agosto, pagó el arbitrio antes de agosto, y vendió la mercancía después de agosto a un contratista sobre la base de eosto-más-honora-rios-fijos.
Existe aun úna posible tercer teoría: la ley exime ventas entre abril y agosto, lo mismo que aquéllas hechas después *488sde agosto. Aquí tampoco procede la exención, ya que la venta ocurrió antes de abril de 1941.
Por tanto vemos que las tres teorías, cuando son aplica-das a los hechos de este caso, no le dan derecho al deman-dante a obtener el reembolso. Importó y vendió las mercan-cías antes de la aprobación del estatuto. Pagó el arbitrio, ao entre abril y agosto del 1941 sino en junio de 1942. Si hubiera pagado el arbitrio dentro de los diez días que pro-vee la ley y el reglamento, no hubiera podido reclamar la exención. El hecho de que en violación de la ley haya re-tenido el pago hasta 1942 no puede servir de base para re-clamar la exención.

La sentencia recurrida será confirmada.